Citation Nr: 1011194	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
feet.

2.  Entitlement to service connection for calluses of the 
feet. 

3.  Entitlement to an initial compensable rating for 
hypertension.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1978 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  The transcript of the 
hearing is in the Veteran's file. 

The claim of service connection for frostbite of the feet and 
calluses of the feet and the claim for increase for bilateral 
hearing loss are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Hypertension is manifested by diastolic pressure 
predominantly less than 100 without a history of diastolic 
pressure predominantly 100 or more, requiring continuous 
medication for control during the appeal period.



CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hypertension have not been met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7101 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the initial rating claim, the RO provided pre-adjudication 
VCAA notice by letter, dated in April 2006 on the underlying 
claim of service connection. Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the claim of service connection has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
rating the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for an initial higher rating, following the 
initial grant of service connection.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the service treatment 
records and VA records.  The Veteran was afforded VA 
examinations in June 2006 and in May 2008.  The medical and 
lay evidence is adequate for rating purposes, and there is no 
indication of any extant evidence that has not been 
associated with the claims file.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

In a rating decision in June 2006, the RO granted service 
connection for hypertension and assigned a noncompensable 
rating, effective May 9, 2006.  

The service treatment records show that the Veteran had 
elevated blood pressure readings in service. 

After service on VA examination in June 2006, the blood 
pressure readings were 130/100, 126/96, and 128/98.  The 
examiner noted that the Veteran had been placed on medication 
in February 2006, but he ran out and the prescription had not 
been refilled. 

On VA examination in May 2008, the blood pressure readings 
were 132/74, 130/71, and 132/74.  The examiner stated that 
hypertension was well controlled on medication. 

In December 2009, the Veteran testified that he has dizziness 
and other symptoms if he does not take high blood pressure 
medication.  

Rating Principles

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  

A higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under Diagnostic Code 7101, the criteria for a 10 percent 
rating for hypertension is are diastolic pressure 
predominantly 100 or more; systolic pressure predominantly 
160 or more; or a history of diastolic pressure predominantly 
100 or more which requires continuous medication for control.

Analysis

During the appeal period, the diastolic pressure was 
predominantly below 100 without medication on VA examination 
in June 2006.  On VA examination in May 2008, the diastolic 
pressure was predominantly below 100 with medication. 

During the appeal period, there was no history of diastolic 
blood pressure readings predominantly 100 or more.  In the 
absence of diastolic pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more or a history of 
diastolic pressure predominantly 100 or more, requiring 
continuous medication for control, the findings do not more 
nearly approximate or equate to the criteria for a 
compensable rating during the period of the appeal. 

In accordance with Hart v. Mansfield, 21 Vet. App. 505, 
(2007), the Board has considered whether a staged rating is 
appropriate; however, as previously stated, the Veteran's 
blood pressure readings do not meet the criteria for a 
compensable rating at any time during the appeal and a staged 
rating is consequently not warranted.



Extraschedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule and the assigned schedular rating is 
adequate; and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Comparing the disability level and symptomatology of 
hypertension, the degree of disability is contemplated by the 
Rating Schedule and the assigned schedular rating is 
adequate, so no referral for an extraschedular rating is 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable rating for hypertension is denied.


REMAND

On the claims of service connection for frostbite and 
calluses of the feet, on VA examination in June 2006, the VA 
examiner found evidence of cold sensitivity of feet and of 
calluses, but a nexus opinion was not offered.  As the 
evidence of record does not contain sufficient competent 
evidence to decide the claims, further evidentiary 
development under the duty to assist is needed.  38 C.F.R. 
§ 3.159(c)(4)(i).

On the claim for increase for bilateral hearing loss, the 
Veteran testified that his hearing had worsened since he was 
last examined by VA in May 2008.  Under 38 C.F.R. § 3.327, 
reexamination is needed to determine the current severity of 
hearing loss. 

Accordingly, the claims are REMANDED for the following 
action:

1.  Request the Veteran's service 
personnel records.  If the records do not 
exist or further efforts to obtain the 
records would be futile, notify the 
Veteran and his representative in 
accordance with 38 C.F.R. § 3.159(e). 

2.  Afford the Veteran a VA examination 
to determine whether the Veteran has 
residuals of cold injuries of the feet 
and, if so, whether it is at least as 
likely as not the current residuals of 
cold injury to feet are attributable to 
the Veteran's cold exposure during 
service.  The record shows that the 
Veteran was stationed at Minot, North 
Dakota, and at Kunsan, South Korea.

If residuals of cold injury to feet are 
attributable to the Veteran's cold 
exposure during service, the examiner is 
asked to express opinion on whether it is 
at least as likely as not the calluses of 
the feet are caused or aggravated by the 
residuals of the cold injury. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

Also the term "aggravation" means 
a permanent increase in severity, 
that is, a worsening of the 
underlying condition not due to 
the natural progress of the 
disorder as contrasted to a 
worsening of symptoms.

The Veteran's file should be provided to 
the examiner for review.

3.  Afford the Veteran a VA audiology 
examination to determine the current 
level of hearing loss. 

4.  After the development requested has 
been completed, adjudicate the claims.  
If any benefit sought remains denied, 
furnished the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


